 KINARD TRUCKING COMPANY, INC.449Kinard Trucking Company, Inc.andHighway and Local MotorFreight Employees,Local Union No. 667, affiliated with Inter-national Brotherhood of Teamsters,Chauffeurs,Warehouse-men & Helpers of America.Case No. 26-CA-1705.May 6,1965DECISION AND ORDEROn September 3, 1964, Trial Examiner Rosanna A. Blake issued herDecision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practices, asset forth in the attached Trial Examiner's Decision.The Trial Exam-iner further found that the Respondent had not engaged in certainother unfair labor practices alleged in the amended complaint. Shethen recommended that the Board enter an order dismissing the entirecomplaint, as amended. Thereafter, the Union and the General Coun-sel filed exceptions to the Trial Examiner's Decision together withsupporting briefs.Pursuant to Section 3 (b) of the National Labor Relations Act, asamended, the National Labor Relations Board has delegated its powersin connection with this case to a three-member panel [ChairmanMcCulloch and Members Fanning and Jenkins].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin the case, and hereby adopts her findings and conclusions of lawexcept as modified herein, but rejects her recommendation that theBoard enter an order dismissing the complaint, as amended.'The record shows that in 1963 the Union, a Teamsters local, was thestatutory representative of Respondent's employees in two appropriateunits, and that Respondent recognized the Union as such representativeand had collective-bargaining contracts with it which included wageprovisions not expiring until early in 1964. In September 1963, theRespondent reduced the wages of the employees represented by theUnion without first notifying either the Union or the other agenciesreferred to in Section 8(d) (3). In the following months Respondentcommitted certain other acts which, as the Trial Examiner found, vio-lated Section 8(a) (1) and (5)? In December 1963, the RespondentIIn the absence of exceptions or cross-exceptions thereto, the Board adoptspro formathe Trial Examiner's finding that the Respondent violated Section 8(a) (1), and alsoviolated Section 8(a) (5) by bargaining directly with its employees.2 Respondent promised its employees benefits if they repudiated the Union and alsothreatened them with loss of employment if they refused to renounce their union affilia-tionIn addition, Respondent bargained directly with its employees.152 NLRB No. 42.789-730-66-vol. 152-30 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDagain reduced the wages of the employees without notice to the Union,or to any other agency.The Trial Examiner found, and we agree, that an employer normallyviolates the statutory duty to bargain collectively by reducing thewages of employees represented by an exclusive collective-bargainingrepresentative without giving advance notice to that representative;and that the violation is not affected by the fact that, as in the instantcase, the employer also violates a collective-bargaining contract.The Trial Examiner found, however, that Respondent did not violateSection 8 (a) (5) by the unilateral wage cuts of September and Decem-ber 1963.The Trial Examiner reasoned that it would have been futilefor the Respondent to give the Union advance notice and an opportu-nity to bargain, on the ground that more than 6 months earlier theUnion had shown its own inability to bargain on the subject. Thus,the Respondent and the Union had come to a conditional agreement ona wage reduction in February 1963, conditioned on the approval by"higher officials" of the Teamsters.But higher officials of the South-ern Conference of Teamsters, with which the Union was affiliated,thereafter rejected the proposed reduction, and it was abandoned.This voiding of the February agreement, asserts the Trial Examiner,clearly proves the futility of any later attempt by the Respondent, inSeptember or December 1963, to bargain with the Union about wagereductions.We do not agree with the Trial Examiner's refusal to find the allegedviolations based on the two wage reductions, or with her underlyingreasoning.Where an employer desires to effect wage reductions ormake any other substantial alteration in the existing terms or condi-tions of employment, the congressional policy embodied in the Actrequires that the employees be given the opportunity to have theirchosen representative bargain collectively with their employer aboutthe proposed change.Accordingly, the representative will have anopportunity to present arguments to the employer to dissuade him fromeffecting the change, and also an opportunity to propose alternativesor compromises which might moderate the change so as to accommo-date the interests of the employees as well as of the employer. It ispossible, of course, that, once notified of the employer's desire to alteran existing term or condition of employment, the representative mightaccede and not request bargaining.Or, although engaging theemployer in good-faith bargaining, the representative might be ableto achieve the result of persuading the employer to withhold or modifythe change.But any hypothesis as to what the Union in the instantcase might have done or been unable to do, if the Respondent had noti-fied it of the proposed wage reductions, is irrelevant.What is relevantis that the Respondent gave the Union no advance notification, andhence no opportunity to ask for bargaining over the reductions. KINARD TRUCKING COMPANY, INC.451Whether advance notice would have occasioned such a request is irrel-evant, as well as entirely speculative, in view of the Respondent'srefusal to give the Union any notice.As the Court of Appeals for theFifth Circuit has pointed out, "The statutory requirement of good-faith bargaining ... may not be satisfied by speculative assumptions asto the acceptance or refusal of an offer based on a party's attitude inprior negotiations." sThus, the two wage reductions clearly consti-tuted unlawful unilateral changes with respect to the existing termsand conditions of employment 4In addition, the two reductions amounted to an unlawful "modifica-tion" of the collective-bargaining contracts then in effect within themeaning of Section 8(d).5The Respondent's contract modificationtherefore affords an alternative and independent basis for finding aviolation of Section 8(a) (5).6Because of the 8(a) (1) and (5) violations found by the TrialExaminer, and also because of the additional 8 (a) (5) violations whichwe find as set forth above, we do not agree with the Trial Examiner'srecommendation to dismiss the complaint. The Trial Examiner, citingbut a single case involving but a single isolated violation, made therecommendation on the ground that the Respondent here has com-plied with all the other terms of the contracts except the wage provi-sions, and subsequently bargained in good faith with the Union on anew contract.But there is no evidence that the Respondent has everexpunged the effects of the unfair labor practices we have found, andparticularly the effects of the unlawfully imposed wage reductions.Accordingly, we shall issue an appropriate remedial order.THE REMEDYWe have found that Respondent violated Section 8 (a) (1) and (5)of the Act by unilaterally reducing wages (1) without giving advancenotice to the Union, and (2) in modification of existing contract pro-visionswithout meeting the notice requirements of Section 8(d).3Armstrong Cork Company v. N L R B.,211 F. 2d 843,848; see alsoNew BritainMachineCo, 105 NLRB 646, enfd 210 F. 2d 61 (C.A 2), where it was held that anemployer cannot justify a refusal to bargain on the ground that any agreement reachedwould be subject to the approval of a third party,such as the union'smembers.d SeeWinn-Diceie Stores,Inc,147 NLRB 788, 789,where the Board stated: "An em-ployer is under a duty to bargain with the chosen representative of his employees con-cerning matters affecting their wages...and cannot unilaterally change establishedemployment conditions without bargaining,regardless of the existence or nonexistenceof a collective-bargaining agreement "6 The reductions took effect during the term of the contracts but without compliancewith the notice provisions of Section 8 (d).SeeJohn W Bolton & Sons,Inc ,91 NLRB 989.6Member Jenkins agrees that the Respondent violated Section 8(a) (5) and (1) ofthe Act byinstituting unilateral changes with respect to the existing terms and con-ditions of employmentHowever, Member Jenkins does not find it necessary to deter.mine,nor does he here pass upon,the issue of whether the two wage reductions amountedto an unlawful modification of the existing contract within the meaning of Section 8(d). 452DECISIONSOF NATIONALLABOR RELATIONS BOARDEffectuationof the Act's purposes requires not only that the Respond-ent be ordered to cease and desist therefrom and take conventionalaffirmativeaction appropriate to remedy the violations, but also thatthe wage reductions be revoked and the prior situation be restoreduntillawfully changed, and that the employees whose statutory rightswere invaded by reason of the reductions, and who suffered losses inconsequencethereof, be reimbursed for such losses.For the purpose of making whole those employees, we shall order-backpay to be awarded in the following manner. Liability shall com-mence fromthe date of the first wage reduction in September 1963.Respondentshall be liable to those of its employees affected by thereductionsin anamount equal to the difference between what theyactually received as wages and what they normally would have-received, absent any unlawful reductions, until the occurrence of the-first of the following events: (1) the reaching of a mutual agreementwith the Union relating to the subject; (2) the bargaining to a bonafide impasse on such subject; (3) the failure of the Union to commencenegotiations within 5 days of the receipt of Respondent's notice of itsdesire tobargain with the Union; or (4) the failure of the Union tothereafter bargain in good faith.?Backpay shall be computed on aquarterly basis in the manner set forth in F. W.Woolworth Company,90 NLRB 289, with interest thereon,Isis Plumbing & Heating Co.,.138 NLRB 716.ORDERPursuant to Section 10 (c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby orders thatRespondent, Kinard Trucking Company, Inc., its officers, agents, suc-cessors, and assigns, shall :1.Cease and desist from :(a)Bargaining directly with the employees in the two appropriateunits herein defined and represented by Highway and Local MotorFreight Employees, Local Union No. 667, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen & Helpers ofAmerica, or unilaterally reducing wages or making any other changesaffecting the terms and conditions of employment of such employees, orotherwise refusing to bargain collectively with the Union as the statu-tory representative of such employees.(b)Threatening employees with loss of employment if they remainmembers of the Union and making promises concerning their termsand conditions of employment in order to induce them to withdrawfrom the Union.7SeeWinn-Dixie Stores,Inc., supra. KINARDTRUCKING COMPANY,INC.453(c) In any other manner interfering with, restraining, or coercing,employees in the exercise of their rights guaranteed by Section 7 ofthe Act, including the right to bargain collectively through an exclu-sive representative of their own choosing.2.Take the following affirmative action which is necessary to effec-tuate the purposes of the Act :(a)Revoke the wage reductions instituted unilaterally in Septem-ber and December 1963, with respect to the employees in the two unitsrepresented by the Union, and revert to the wage scale which wouldhave been in effect but for the Respondent's unlawful action.(b)Make the employees in the two appropriate units whole in themannerset forth in the section of this Decision entitled "The Remedy."(c)Post at the plant of the Respondent in Tupelo, Mississippi,copies of the attached notice marked Appendix." sCopies of saidnotice, to be furnished by the Regional Director for Region 26, shall,after being duly signed by an authorized representative of theRespondent, be posted by Respondent immediately upon receiptthereof, and be maintained by it for a period of 60 consecutive daysthereafter, in conspicuous places, including all places where noticesto employees are customarily posted.Reasonable steps shall be takenby the Respondent to insure that said notices are not altered, defaced,or covered by any other material.(d)Notify the Regional Director for Region 26, in writing, within10 days from the date of this Order, what steps Respondent has takento comply herewith.8In the event that this Order is enforced by a decree of a United States Court ofAppeals,there shall be substituted for the words"a Decision and Order" the words "aDecree of the United States Court of Appeals, Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuantto a Decision and Order of the National Labor RelationsBoard, and inorderto effectuatethe purposes of the National LaborRelationsAct, as amended, we hereby notify our employees that:WE WILL NOT bargain directly with our employees in the twoappropriate units represented by Highway and Local MotorFreightEmployees, Local 667, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen & Helpersof America, concerning their terms and conditions of employment,or reduce wages or make any other changes affecting the termsand conditions of employment of such employees without givingthe Union advance notice or complying with the requirements of 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDSection 8(d) of the Act, or otherwise refuse to bargain collectivelywith the Union as the statutory representative of the employees:in the two appropriate units, which are defined as follows :(1)Over-the-road drivers working out of the Tupelo,terminal.(2)City drivers working out of the Tupelo terminal.WE WILL NOT threaten our employees with loss of employmentif theyremain membersof the Union nor make promises concern-ing their terms and conditions of employment in order to induce-themto withdraw from the Union.WE WILL NOT in any other manner interfere with, restrain, orcoerceemployees in the exercise of their rights guaranteed bySection 7 of the Act, including the right to bargain collectivelythrough representatives of their own choosing.WE WILL make whole the above-described employees for anyloss of pay they may have suffered as a result of our unlawfullyreducing wages in September and December 1963, in the mannerset forth in the section of the Board's Decision entitled "TheRemedy."All our employees are free to become, remain, or refrain from becom-ing or remaining,members of the above-named or any other labororganization.KINARD TRUCKING COMPANY, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, 746 Federal Office Building, 167 North Main Street, Memphis,Tennessee, Telephone No. 534-3161, if they have any question concern-ing this notice or compliance with its provisions.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge filed on December 17, 1963,and amended charges filed on Janu-ary 8 and February 28, 1964, by Highway and Local Motor Freight Employees, LocalUnion No.667, affiliated with International Brotherhood of Teamsters,Chauffeurs,Warehousemen & Helpers of America, the General Counsel, acting through theRegional Director for Region 26, issued a complaint on February 28, 1964, allegingthat Respondent had engaged in conduct which violated Section 8(a)(1), (3), and(5) of the Act 1In its answer,Respondent admitted certain allegations in the com-plaint. such as the commerce allegations, but denied having committed any unfairlabor practices.2The complaint was amended at the hearing to allege that certain conduct set forththerein violated Section 8(a)(3) as well as Section 8(a)(1) and (5) of the Act. KINARD TRUCKING COMPANY, INC.455Thereafter,pursuant to due notice,a hearing was held in Tupelo, Mississippi, onApril7 and 8, 1964,before Trial Examiner Rosanna A.Blake.All parties wererepresented and were afforded full opportunity to present evidence,to examine andcross-examine witnesses,and to file briefs.The parties waived oral argument. Sub-sequently,counsel for the General Counsel filed a brief as did counsel for Respondent.Having considered the entire record and the briefs,and from my observation ofthe witnesses while testifying,Imake the following:FINDINGS OF FACT1.JURISDICTIONAL FACTS AND CONCLUSIONS; THE LABOR ORGANIZATION INVOLVEDOn or about July 1, 1962, Kinard Trucking Company, Inc., Respondent herein,acquired from G. F. Kinard, d/b/a Kinard Trucking Company, the latter's assets,goodwill, name, accounts receivable, liabilities, and other trade assets, including itsTupelo, Mississippi, terminal.2Respondent, a Mississippi corporation, has its prin-cipal office and place of business in Tupelo, Mississippi, where it is engaged in thebusiness of interstate and intrastate transportation of freightSince July 1, 1962,Respondent has operated the same terminal, has been engaged in substantially thesame business, and has employed substantially the same employees and supervisorsas did Kinard Trucking Company.During the 12-month period prior to the issuance of the complaint, Respondent,in the course of its operations, received gross revenues in excess of $250,000 for themotor transportation of freight between the States of Alabama and Mississippi. Uponthe foregoing undisputed facts, I find, as Respondent admits, that it is and at alltimes material herein has been an employer engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.Respondent admits and I find that Highway and Local Motor Freight Employees,Local Union No. 667, affiliated with International Brotherhood of Teamsters, Chauf-feurs,Warehousemen & Helpers of America, is a labor organization within the mean-ing of Section 2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundAs statedsupra,Respondent is a corporation which operates a trucking businessin Tupelo, Mississippi.At the time of the hearing, it had four over-the-road driversand seven city drivers.Prior to July 1962, the business was owned and operated by G. F. Kinard and wasknown as the Kinard Trucking Company. On or about July 1, 1962, the businesswas incorporated with Kinard as president.3 It is undisputed that the incorporationbrought about no change in the type of business, supervision, rolling stock, equip-ment, employees, or customers.Accordingly, the business, both before and afterthe incorporation, will be referred to as the Company or Kinard.The Company has never had an ICC certificate and has always operated its over-the-road business under a lease arrangement with a certificated carrier.From about1951 to 1959, Kinard operated under the rights of B & M Express, Incorporated,herein called B & M, hauling freight between Tupelo and Memphis, Tennessee, andbetween Tupelo and Birmingham, Alabama.During the same period, the Companyoperated city runs; i.e., runs to points within a 25-mile radius of the Tupelo terminal.Both classifications of drivers were hired and paid by Kinard.Sometime in 1952, Kinard entered into a "local pickup and delivery agreement"with Local 591, Teamsters, for the period between June 21, 1952, and June 20, 1955,and a Southeastern Over-the-Road Motor Freight Agreement with the same unionfor the period between February 1, 1952, and January 31, 1955.At that time Local591, which apparently no longer exists, had its headquarters in Tupelo.Kinard testified without denial that he signed the contract when a Teamsters rep-resentative told him "sign the agreement today, or you are out of business tomorrow."Local 591 had not been certified by the Board as the representative of the Company'semployees and the union representative did not offer proof-or claim to have proof-that a majority of the employees desired to be represented by Local 591.According2 Respondent's records Indicate that the business was Incorporated sometime beforeJuly 1, 1962, not In July 1963 as alleged In the complaint and testified to by PresidentKinardaKinard Impressed me as a truthful witness and I credit his testimony generally.However, as indicatedinfra,I believe that his memory was faulty in a few instances. 456DECISIONSOF NATIONALLABOR RELATIONS BOARDto the undenied and credited testimony of General Counsel's witness, William T.Helms, about the time the agreements were signed, a union representative "camedown to try to get everyone in the Union. So something came up over the deal-I don't know what-but Mr. Kinard said `Well, we had just better go ahead and getin the Union.' So we did."The Company had no contract with any union between 1955, when the two agree-ments mentioned above expired, and 1961.B.Kinard's contract with Transcon LinesInMay 1959, B & M was bought out by Transcon Lines, herein called Transcon,and Kinard entered into an agreement with the latter Company.This agreementdesignated G. F. Kinard as Transcon's commission agent and transportation super-visor.Kinard's "obligations" as commission agent included:Furnishing adequate number of employees to handle the dock, pickup and deliv-ery, and office operation at Tupelo. In this connection you will retain fullresponsibility for the employees' wages and all related items, including work-men's compensation, payroll taxes and any retroactive wages or other pay settle-ment which may result, now or in the future.G. F. Kinard was to be paid a percentage of the revenue, less certain deductions,including his monthly salary as driver supervisor and the drivers' wages, social secu-rity,health and welfare, and other fringe costs.Kinard also leased his trucks toTranscon and the trucks were to be in the exclusive control of Transcon.Transconalso appointed G. F. Kinard to be its transportation supervisor and his duties werestated as follows:to supervise the drivers operating between Tupelo and Birmingham and Tupeloand Memphis.This supervision will include the right to discipline, hire, fire,and otherwise control the drivers employed in this operation.Mr. Kinard willalso keep records of the time worked by the drivers, compute wages due them,and make payments to them by issuing a Transcon Lines draft covering theamount of their wages.Thereafter, Kinard's over-the-road drivers, who had been operating the Memphisand Birmingham runs under the contract with B & M, applied for employment withTranscon, were given new physical examinations, were hired, and were paid byTranscon drafts, signed by Kinard, on a Los Angeles bank .4According to Respond-ent, the employees were carried on Transcon's payroll,5 and their W-2 (income taxwithholding) forms named Transcon as their employer.A list of employee rulesapplicable to over-the-road or line drivers and typed on Transcon stationery wasposted in March 1960. Certain of the rules were said to apply also to any and allof Kinard's employees.Two grievances filed by the Union during the Transconperiod were addressed to Kinard as "Agent"for Transcon.Pursuant to ICC rules, the trucks bore the Transcon name in large letters and theKinard name in much smaller letters.The same type lettering was used after Kinardleased the trucks to another carrier on or about November 11, 1963(see infra),and,presumably, in the B & M days.According to over-the-road driver W. 0. McCarty, who had worked at the Tupeloterminal for approximately 11 years, the only difference to the employees after thechange to Transcon was the sign on the trucks .6 I also credit McCarty's testimony*Although Kinard testified that he hired the drivers "subject to the approval ofTranscon officials in Los Angeles," the agreement between Transcon and Kinard containsno reference to approval by Transcon officials anywhereMoreover, the applications foremployment of Edward Smith and William McCarty, introduced into evidence by Re-spondent, show that they were interviewed by M. C. Neal, Kinard's bookkeeper, and"Approved By G. F. Kinard." The application of Jack Leslie was initialed by some-one other than Kinard and was forwarded to a Transcon official for review and approval.6It is not clear that the payroll register entered into evidence by Respondent meansthat the employees were on Transcon's payroll. It may be only a payroll report sub-mitted by Kinard for, as set forthsupra,the agreement provides that Kinard "willretain full responsibility for the employees' wages." In addition, Kinard's financialstatements, entered into evidence by Respondent, list among Kinard's expenses,"salariesand wages," union welfare and pension fund, social security taxes, employees' insurance,employees'medical expenses,and unemployment taxes.6McCarty was referred to at the hearing as McCardy.The General Counsel'smotionto correctthe spelling is hereby granted. KINARD TRUCKING COMPANY, INC.457that about the time Transcon bought out B & M, he asked G. F. Kinard whom thedrivers were working for and Kinard said that-we would be paid on a Transcon check but it would be signed by him and whenTranscon paid him-he was commissioned agent-that they would either sendhim a bill or withhold the money he paid us, out of his check and he wouldpay them back, that we would still be working for him, just as we had alwaysdone.7C. The 1961 collective-bargaining contractsSometime in early 1961, the president of Local 667 handed G. F. Kinard two con-tractswhich he signed without reading.Local 667 offered no proof that it repre-sented a majority of the employees and Kinard asked for noneThe union repre-sentative merely asked if Kinard had signed a contract and when Kinard said "No,"handed him the contracts and he signed them. Both contracts expired on January 31,1964.One of the contracts is entitled "Southern Conference Over-the-Road MotorFreight Agreement" and the other "Southern Conference Local Freight ForwardingAgreement."Article 2(a) of the over-the-road agreement and article 1(a) of thelocal freight agreement state that the employer recognizes that "the Local Unionsaffiliatedwith the Southern Conference of Teamsters are the exclusive bargainingrepresentatives of all employees" in the covered classifications.Kinard admittedthat he did not ask why he was being asked to sign a Southern Conference contractand also admitted that he did not have authority to sign a contract on behalf ofTranscon.From 1961 on the Company's direct contracts with the Union were with Local 667which has several thousand members and has its headquarters in Memphis.Thecomplaint alleges that the Union, Highway and Local Motor Freight Employees,Local Union No. 667, affiliated with International Brotherhood of Teamsters, Chauf-feurs,Warehousemen & Helpers of America, is the majority representative of Kinardemployees in two units: (1) the over-the-road drivers working out of the Tupeloterminal, and (2) the city drivers working out of the Tupelo terminal.Each month during the term of the contracts, Local 667 sent the Company a billfor union dues which the Company paid and it also made the health and welfarepayments required by the contracts. It is undisputed that a majority of the citydriversworking out of the Tupelo terminal and a majority of the over-the-roaddrivers working out of the Tupelo terminal have paid dues each month, without pro-test, either by way of dues deduction authorizations or direct payment to the Com-pany.8And over-the-road drivers McCarty and Leslie testified that four of the fiveover-the-road drivers belonged to the Union while city driver John Blaylock, jobsteward for all the drivers, testified that 7 of 10 city drivers employed in October1963 were members of the Union.In none of its dealings with Local 667 did Respondent question either the appro-priateness of the bargaining units or Local 667's majority status.In view of the past history of bargaining for the city drivers working out of theTupelo terminal and the over-the-road drivers working out of the same terminal inseparate units and the fact that theyconstitutedistinct groups with little or no con-tact with Kinard drivers elsewhere, I conclude that the two existing units constituteunits appropriate for collective bargaining within the meaning of Section 9(b) of theAct.I also find that at all times material herein Local 667 represented a majorityof the employees in each unit .9D. The negotiations with Local 667 in February 1963It is undisputed that the Company has been on the verge of bankruptcy for sev-eral years.Transcon was interested primarily in long-haul operations, i.e., operations7AlthoughKinard denied having the above conversation,I am convinced it occurredand that he simply had forgotten it. It would be natural for the drivers to ask what,ifany,effect the Transcon arrangement would have on them.And since, as a practicalmatter,ithad none,Ihave no doubtthat Kinardassured them that they would stillbe working for himAs a matter of fact, Kinard admitted that there was "some con-versation with [McCarty]about the way he was being paidOf course,I told himthat regardless of what he was paid with,that I was still his boss,that there was nochange in supervisors."8 Although,after November 1963, Kinard had a number of drivers In other Mississippitowns, they are not involved in this proceeding.Respondent's contention that the Union'smajority was "coerced"Isdiscussedinfra. 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDbetween major terminals, and repeatedly urged Kinard to get out of the short-hauloperation because it was costing Transcon money.In February 1963 the Company's financial situation was such that it doubtedwhether it could stay in business if it had to continue to pay the wages set forth inthe two contracts.Kinard so informed Local 667 officials in Memphis and a meet-ing was held in Tupelo which was attended by Local 667 President C. H. Augustineand Business Representative Harold H. Pennington.The latter officers agreed thatKinard could reduce wages below those set forth in the contracts, if the employeeswould agree and if "higher officials" of the Teamsters would allow the reduction.10On February 14 each of the 17 employees agreed in writing to accept the proposedreduction "so that Kinard Trucking Co., The., may continue to operate until suchtime that the operation will permit the continuance of the Standard Agreement."However, in a letter dated March 11, 1963, Business Representative Pennington noti-fied Kinard that-the Southern Conference of Teamsters has rejected your proposal of February 14,1963 for reduced wages and obligations under the Southern ConferenceOver-the-Road and City Pick Up and Delivery Agreement.This is to further advise that effective today March 11, 1963 each existingcontract will have to be complied with in its entirety.1'On receipt of the above letter, the Company again began paying the contract rates.E. Respondent's wage ,eduction in September and its statementwith respect to vacationsIn September 1963 Transcon notified Kinard that it was eliminating the latter'sservice between Tupelo and Memphis which "knocked out" approximately one-thirdof Kinard's revenue.On September 9 Kinard, without notification to the Union,reduced the rates of pay of both its city and over-the-road drivers.About the sametime,Kinard admittedly told the drivers that it did not appear that the Companywould be able to give them vacation pay in 1964 but that they would get it if themoney was available.F. Respondent's termination of the Transcon contractand its contract with DeatonThe Company's financial situation continued to deteriorate and in October Kinardcanceled its contract with Transcon effective November 8.This left the three over-the-road drivers who had been driving the Transcon runs without jobs but did notaffect Kinard's city runs or the peddle runs it had been operating.12Kinard was of the opinion that the Company could continue operating only if itcould get a contract with another carrier and almost immediately entered into a con-tract with Deaton Truck Lines, herein at times called Deaton, which had both truck-load (TL) and less than truckload (LTL) rights in northern MississippiAs a resultof the new contract, Kinard added a number of peddle runs and he testified that hetold the over-the-road drivers about the new runs and that "they could take whateverruns they wanted, that they could pick them as far as [he] was concerned ... accord-ing to seniority."Each of the drivers selected a peddle run and, according to theundisputed and credited testimony of drivers McCarty and Leslie, they received no"separation slip" from Transcon and were not "hired" by Kinard.After the Deatoncontract, the drivers were again paid by Kinard checks.After cancellation of the Transcon contract, Kinard sold his three over-the-roadtrucks to Joe Winter who thereafter leased them to Deaton.10 BusinessRepresentative Pennington testified that the Company had offered "onmany occasions" to let him see its books.31 Pennington explained that when his superiors recommend something "people in mycapacity" normally follow the recommendation'2A peddle run is one on which the driver picks up and delivers freight door-to-doorin an area between 25 and 200 miles from a terminal. The driver must also be able tomake the round trip within an 8-hour period. In Kinard's case, the peddle runs weregenerally limited to a distance of between 25 and 50 miles from the Tupelo terminal. KINARD TRUCKING COMPANY, INC.459Kinard admittedly did not notify Local 667 about any of the above changes whichmeant, in effect, that the Company went out of the long-haul business.G. Respondent's statements to the drivers about the time of the changefrom Transcon to DeatonAccording to the testimony of driver McCarty, Kinard told the drivers in lateOctober that-he was making a deal, or in the process of making a deal with Deaton TruckLines and that Deaton ... was not Union and that he could not operate withDeaton ... under the Union and that he thought there would be plenty of workfor everybody as soon as we could get out from under the Union and everybodyget started to work.Driver Jack Leslie similarly testified that Kinard said he was "trying to changeover to Deaton," that Deaton had labor troubles, and that "we wouldn't be able towork with Deaton ... and stay in the Union and if we would follow him and workwith him, he felt everything would be all right."Dock Foreman William T. Helms testified that Kinard told the drivers that he wastrying to get "hooked up" with Deaton, that "he couldn't get hooked up with [Deaton]if he was in the Union and it looks like if he didn't get hooked up with them, thathe would just have to close down."Kinard, according to the testimony of driver Blaylock, said that "in order for usto change over from Transcon to Deaton . . . we would have to get out of theUnion." 13On or about November 4, Kinard talked to Dock Foreman Helms and driverEdward Smith and told them that he wanted them to see "if we could get all of theboys together and see about getting them out of the Union." 14Kinard explainedthat he "couldn't personally go to the men and ask them to get out of the Union ortell them to get out of the Union because that would get him in trouble."Kinardsaid he needed to know by the following morning and asked Helms and Smith toget the drivers together that night, adding that they could take the men to dinner andhe would pay for it.15Helms and Smith took the city drivers to dinner that night.According to theundenied and credited testimony of Helms, he and Smith told the men that "Mr.Kinard said that he was going to have to get out of the Union to go with DeatonTruck Line" and that he asked Smith and himself to get them together "to see howthey felt about getting out of the Union."13None of the foregoing testimony is denied and I find that Kinard made statementsof the type set forth aboveI also credit the testimony of driver Leslie that during thesame period Dock Foreman Joe Maddox told him Kinard was selling the trucks for thepurpose of "getting rid of [drivers]West and McCarty." I do not credit Maddox'sdenial that he made any such statement primarily because his demeanor while testifyingcaused me to conclude that he was not a truthful witnessSimilarly, I do not believethatMaddox was telling the truth when he told Leslie that Kinard's purpose was toterminate West and McCarty and have given his statement to Leslie no weight in reach-ing my conclusions herein.14The complaint alleges and Respondent's answer admits that "At all times materialherein, and on or about November 4, 1963, William T. Helms and Edward Smith wereagents of the Respondent, acting on its behalf, within the meaning of Section 2(13) ofthe Act."Smith is G F. Kinard's nephew. Helms is a director of the corporationbut explained that he did not ask to be one, that he was appointed, and accepted. AsHelms put it in another connection, "Wouldn'tyou goalong with a man that was writingyour check . . . ?" Helms refused the dock foreman job originally because he did notwant to get out of the UnionAs a result, he is classified as "checker."However, hesubstituted for Dock Foreman Maddox prior to November 1963, and took over Maddox'sjob when Maddox was transfered to Birmingham15 The above findings are based on the undenied and credited testimony of HelmsSmith was not a witness. Respondent sought to distinguish between Helms' testimonyand the statement in his affidavit that Kinard said he wanted a meeting of the employeesto "talk over getting out of the Union."Helms, however, testified that "it means thesame thing to me" I agree that Kinard's meaning was clear whichever way he ex-pressed it." 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe drivers asked if Joe Maddox would still be their dock foreman and Smith saidthat Kinard had told him that Maddox was going to Birmingham as he in fact did 16Helms further testified:So everybody agreed that they would get out of the Union if Mr. Kinard wouldtake out a hospital insurance of about the same that we had with the Union andif he wouldn't cut pay any lower than the $2.50 that we were drawing.After leaving the restaurant, some of the drivers went to the terminal and Smithcalled Kinard on the telephone and reported that "everybody had agreed to get outof the Union" if he would get rid of Joe Maddox, if he would take out an insurancepolicy, and if he would not cut salaries any more than $2.50. Smith told the menKinard had agreed.Driver John Blaylock testified that Helms and Smith said that "Kinard wanted toknow how we felt about getting out of the Union and he needed to know somethingthe next morning so he could let Deaton ... know." The men were "concerned,"Blaylock explained, about Maddox, their insurance, and a salary cut. Smith toldthe drivers that Kinard had assured him Maddox would not be the foreman and later,on the telephone, Smith told Kinard the three things the men were concerned aboutand Smith reported that Kinard had said Maddox would not be the foreman, thatKinard would pay anything over $8 a month (the amount of the union dues) onhospital insurance, and that he had no intention of cutting anything.17Both Helms and Blaylock testified that, as far as they knew, none of the driverswithdrew from the Union.H. The December pay cutOn December 31 Kinard told the men that business was bad and that he was goingto have to cut everybody's wages to $2.Kinard explained that he was cutting wagesin order to stay in business and he "didn't know for sure whether he would have themoney to pay for [the] week's work; that if anybody wanted to work under the situa-tion, he would appreciate it and they could clock in; those people who didn't wantto work, knowing the circumstances, they could leave and he wouldn't feel hard ofthem."Everyone clocked in.It is undisputed that Kinard did not notify the Union about the foregoing reduc-tion in wages.1.The new contract negotiated in February-March 1964As set forthsupra,the 1961 contracts expired on January 31, 1964. In late Sep-tember 1963, Local 667 notified the Company that it wished to negotiate "changesor revisions" for the period beginning February 1, 1964, and to enter into a "NationalAgreement."The letters went on to say that if the Company would not be repre-sented by any of the employer associations and wanted individual notice ofthe timeand place ofnegotiations, to advise the Southern Conference in Dallas, Texas.There is no evidence that Kinard participated in the general negotiations but hedid enter into negotiations with Local 667 after February 1, 1964.Thereafter,Kinard and Local 667 reached agreement on a 3-year contract. It provided forlower wage rates than those in the standard Southern Conference contract and pro-vided for new wage negotiations at the end of the first year; i.e., March 31, 1965.Since this contract differed from the standard contract, it had to be approved by theSouthern Conference. It had not been approved at the time of the hearing.J.Analysis and conclusions1.The alleged refusal to bargainaThe dutyto bargainI am convinced and find that, as Kinard testified, he is not opposed to unions andthat he has never had any dispute with Local 667. I also find that his statements19Helms explained at the hearing that "no one wanted to get out of the Union andJoe Maddox be dock foreman, because they figured they would work two of three daysand get fired.So, that's the reason Maddox, I guess, was brought up .. . .17I credit the undenled testimony of both Blaylock and Helms. I find, therefore, thatKinard, Helms,and Smith made the statements set forth above. KINARD TRUCKING COMPANY, INC.461and actions were not motivated by "antiunion animus" in the usual sense but wereprompted entirely by the Company's serious financial situation.However, it is toowell established for me to hold otherwise that economic considerations do not excuseconduct which has the effect of interfering with the statutory rights of employees.18It is equally well established that an employer violates the duty to bargain imposedby the Act by making changes in the terms and conditions of employment withoutgiving the representative of his employees an opportunity to bargain about the pro-posed changes.'°b.Respondent's general defensesBefore dealing with the basicissue,it is necessary to discusscertain defenses raisedby Respondent to the refusal-to-bargain charge.According to Respondent, since the wage cuts constituted a breach of contract, theUnion's only remedy was a suit for damages for breach of contract.I reject thiscontention because I cannot hold that the Company's duty to bargain was extin-guished either by the fact that there were collective-bargaining contracts or by thefact that its actions may also constitute breaches of those contracts.Many contracts provide that the employer will not discriminate against employeesbecause of their union membership or activity. If the employer thereafter dis-criminatesagainst union members, I do not believe that the fact that his action alsoviolates the contract means that the union or the employee is limited to a civil suitfor damages.Nor do I believe that the Board is barredfrom issuing and prosecutinga complaint set in motion by an unfair labor practice charge.Cf.N.L.R.B. v. NewarkMorning Ledger Co.,120 F. 2d 262, 267-268 (C.A. 3). The chiefreason for sucha conclusionis,of course, that a civil action for damages will not providea full andcomplete remedy for the violation of the public rights created by the Act.For onething, a civil action will not result in an order directingreinstatement and the postingof appropriate notices which are parts of the remedy which theBoard,with courtapproval,deemsnecessary to effectuate the policies of the Act. Similarly, in theinstant case, acivil suit would not result in a bargaining orderand notice postingwhich are normally includedin theremedy providedin such cases.In short,in this case,as inothers recently decided by the Boardand the courts,the complaintis directedat and is seeking redress forthe alleged denialof statutoryrightsunder the Act; namely, the right of the Union to bargainabout changes interms and conditions of employment.Timken Roller Bearing Co. v. N.L.R.B.,325F. 2d 746 (C.A. 6), cert. denied 376 U.S. 971;Smith Cabinet Manufacturing Com-pany, Inc.,147 NLRB 1506.Respondent also argues that it was under no duty to bargain with the Unionbecause it did not represent an uncoerced majority of the employees.This conten-tion is based on two facts: (1) the employees originally joined the Union at thesuggestion of Kinard, and (2) a member of management, Dock Foreman WilliamT. Helms, was a member of Local 667 and voted in its elections.The short answer to the "coercion" contention is that even though the driversjoined the Union in 1952 at the suggestion of Kinard, by the fall of 1963, the dateof the events here in issue, they affirmatively wished to be members of the Union.This is conclusively demonstrated by the fact that not one of the drivers withdrewfrom the Union notwithstanding an appeal by Kinard that they do so, an appealwhich was communicated in part by "management" representative, Helms.20 Anotheranswer is that to hold that an employer can avoid responsibility for unfair laborpractices on the ground that he has violated the Act in the past would permit himto profit by his own priorillegalconduct. It would also encourage the commissionof unfair labor practices in the hope that they can be used at somelater date as a19 See, for example,N.L R.B. v. Jones Sausage Co., atat.,257 F. 2d 878, 881-882(C.A. 4).10Cf.N L.R.B.v.Benne Katz,etc.,d/b/aWilliamsburg Steel ProductsCo.,369U.S. 736.20Although Helms was a director of the corporation and acted as dock foreman fromtime to time prior to November 1963, and full time thereafter, I cannot find that hismembership In Local 667,which has several thousand members, makes it an assistedlabor organization.Cf.Nassau and Suffolk Contractors' Association,Inc.,118 NLRB174, 180-182, 186. 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDdefense to new violations of the Act.21 It is also at least questionable whether theemployer can rely on events occurring many years earlier to attack the validity of acontract apparently valid on its faceCf.Local Lodge No. 1424, International Asso-ciation of Machinists, AFL-CIO (Bryan Manufacturing Co) v. N.L.R.B.,362 U.S.411, 416.Finally,Kinard has never refused to bargain with the Union on theground that it did not represent an uncoerced majority of the employees.On thecontrary, his basic position is that he has bargained with Local 667 and he in factnegotiated a new contract with that Local shortly before the hearing in the instantcase.Respondent also contends that the over-the-road drivers were not Kinard's employ-ees but the employees of Transcon during most of the period involved.22It is clear that when the Union asked Kinard to sign the over-the-road agreementin 1961, he did not claim that he had no over-the-road drivers 23Moreover, Kinardadmitted at the hearing that he did not understand that he was signing on behalf ofTranscon and had no authority to sign on behalf of that Company.He also admittedthat when he sought approval of the wage cuts in February 1963, he did not obtain"authorization" from Transcon.He asserted, however, that he had authority tonegotiatewith Local 667 because he was Transcon's supervisor. In addition,Kinard's letter to the Union and the statements signed by the over-the-road driversauthorizing the cut are on Kinard-not Transcon-stationery. Similarly, Kinard didnot "clear" the wage cuts in September with Transcon, his explanation being that heacted as the latter's agent.Furthermore, as previously noted, under the Kinard-Transcon agreement, Kinardretained "full responsibility for the employees' wages and all related items" and hadthe right to hire, fire, and otherwise control the drivers. It was also Kinard whocollected the drivers' dues and submitted them to the Union and made the healthand welfare payments under the contractIt is true that the drivers applied foremployment with Transcon, were hired, on paper at least, by Transcon, and werepaid by Transcon drafts signed by Kinard.However, their wage rates and otherterms and conditions of employment were not set by Transcon or governed by anycontract Transcon may have had with any union but by the 1961 union agreementsigned by Kinard.24For the foregoing reasons, I conclude that whatever the technical situation mayhave been, the over-the-road drivers were never, as a practical matter, a part of theTranscon operation.On the contrary, the basic employer-employee relationship wasbetween Kinard and the employees and all of the terms and conditions of employ-ment, except the wage rates after September 1963, were governed by the collective-bargaining contract signed by Kinard.Cf.N.L R B. v. McFarland, et at, d/b/aMcFarland & Hullinger,306 F. 2d 219, 220 (C.A. 10).25It follows, therefore, and I find, that at all times material herein, a majority ofthe drivers in each of the appropriate bargaining units wanted to be represented byLocal 667, that Kinard was under a duty to bargain for the over-the-road drivers,and that his duty to bargain was not extinguished by the existence of collective-bargaining agreements.2z In E.Anthony & Sons, Inc. v. N L R B ,163 F. 2d 22, 27-28 (CAD C ), cert denied332 U.S. 773, the Company sought to defend itself against a violation of Section 8(a) (3)of the Act on the ground that the Union to which the employee belonged was "dominated"by the employer. In rejecting this contention, the Court noted that the Company's"argument in actual essence is that if a company interferes with a union enough to makeit illegal, employees can then be discharged for belonging to itThat obviously cannotbe soThe process would be too simpleTo prevent unionization, all an employerwould have to do would be to interfere with it "22This contention was raised for the first time at the hearing It was not raised inthe related representation proceeding or in discussions which occurred prior to the hear-ing in the instant casex'As set forthsupra,the Transcon-Kinard contract was entered into in 1959 and wasnot canceled until the fall of 1963.''As notedsupra,the financial statements introduced into evidence by Respondentlistamong Kinard's expenses "salaries and stages," union welfare and pension fund,social security taxes, employees' insurance, employees' medical expenses, and unemploy-ment taxes25The Board stated inDeaton Truck Lines, Inc.,143 NLRB 1372, that the "employer-employee relationship exists where the person for whom the services are performedreserves the right to control not only the end to be achieved but also the means to beused in reaching such end." KINARD TRUCKING COMPANY, INC.463c.Respondent's contention that it did not violate its duty to bargainThe next question to be decided is whether, under all the circumstances, Respond-ent violated the duty to bargain imposed by the statute.As the Board noted inTimes Publishing Company,72 NLRB 676, 682-683,The test of good faith in bargaining that the Act requires of an employer is nota rigid but a fluctuating one, and is dependent in part upon how a reasonableman might be expected to react to the bargaining attitude displayed by thoseacross the table. It follows that, although the Act imposes no affirmative dutyto bargain upon labor organizations [as it now does], a union's refusal to bargainin good faith may remove the possibility of negotiation and thus preclude theexistence of a situation in which the employer's own good faith can be tested.And in the words of Judge Learned Hand, speaking for the court inLehigh ValleyCoal Co. v. Yensavage,218 F. 547, 553 (C.A. 2), a statute "should be construed,not as a theorem of Euclid, but with some imagination of the purposes which liebehind [it]."The facts set forthsupraestablish that when the Company's financial conditioncreated doubts about its ability to continue in business unless its costs were reduced,Kinard did not ignore the Union to which the employees belonged and which, accord-ing to the complaint, is their exclusive bargaining representative.On the contrary,he explained his situation to the employees and officials of Local 667, sought theirapproval of a wage reduction, and offered to allow Local 667 officials to audit theCompany's books to determine if and when he was able to return to the contractrates.26Furthermore, both the employees and Local 667 officials agreed to theproposed reduction insofar as it was in their power to do so.After the SouthernConference refused, for an undisclosed reason, to approve the reduction, Kinardreturned to the contract rates until he was forced to reduce wages or go out of busi-ness.Except for the wage cuts, the Company observed all other terms of the con-tracts, continued to transmit dues to Local 667, and made regular payments to theunion health and welfare fund.Finally, only a few weeks before the hearing,Kinard and Local 667 officials reached agreement on new contract terms.Kinaid's conduct thus discloses that he recognized his statutory duty to bargain.Not only did he seek to work out a solution to his very real problems via collectivebargaining but it appeared for a time that he had succeeded. It was only after theSouthern Conference nullified the agreement reached at the bargaining table andonly after it became apparent that future negotiations would be futile that Kinardengaged in the conduct which is alleged to constitute illegal "unilateral" action.That collective bargaining turned out to be futile was due entirely to Local 667'slack of authority to "bargain" in fact.Thus, even after the 1961 contracts expired,the only binding agreement it could "negotiate" was one which incorporated, in theirentirety and exactly, predetermined terms; i.e., the contract negotiated or at leastapproved by the Southern Conference.Not only did Local 667 have no power toengage in the give-and-take of collective bargaining but its recommendations carriedno weight. Its officials were nothing more than mere couriers for the SouthernConference, their authority being limited to transmitting to Kinard for his signaturea document as to which he had no say as to terms and as to which Local 667 had nosay except to the extent that it may have influenced the Southern Conference's deci-sion as to acceptable terms. It is clear, therefore, that Local 667 was without thenecessary authority to "approach the bargaining table with an open mind and pur-pose to reach agreement consistent with the respective rights of the parties."L. F.Majure Transport Company v. N L.R.B.,198 F. 2d 735, 739 (C.A. 5).27In view of all of the foregoing facts, I conclude that Kinard was under no duty tobargain with Local 667 because it could not engage in meaningful collective bargain-ing with Kinard.Cf.Times Publishing Company, et al.,72 NLRB 676, 685-686 2826As statedsupra,Business Representative Pennington testified that the company hadoffered "on many occasions"to let him "look over [its] books"27 I recognize that Local 667 was under no duty to bargain with Kinard about whetherwages could be reduced during the contract term.But having waived its right not tobargain and having undertaken to bargain, it was under a duty to do so in good faith.It is also true that Kinard was invited to participate in the areawide bargaining in thefall of 1963 but I cannot believe that, as the employer of 11 drivers, he would havebeen able to "bargain" in fact even if he had been present physically21Cf.Phelps Dodge Copper Products Corporation,101 NLRB 360, 368, in which theBoard found that because of the union's conduct the employer's"normal obligation tobargain was suspended . . . . 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDBut even if it is assumed,arguendo,that Kinard was under a duty to bargain, theCompany's entire course of conduct convinces me and I find that it did bargain ingood faith with Local 667, the alleged exclusive bargaining representative of theemployees.In reaching these conclusions, I am aware that a "technical argument to the con-trary" can be made. Cf.Times Publishing Company,72 NLRB 676, 685-687. Thus,the Company reduced wages in September without further consultation with theUnion.But it is clear that it would have been futile for Kinard to engage in a secondround of negotiations with Local 667 about the wage reduction because of the latter'slack of authority. It is also at least arguable that, bargaining having reached animpasse, Kinard was free to effectuate the reduction.29Although the impasse argu-ment cannot be made with respect to the change from Transcon to Deaton in Novem-ber and the December wage cuts, there can be no doubt that because of Local 667'slack of authority, negotiations would have been just as futile in November andDecember as they were in February 1963.Furthermore, I have found that during the Transcon period, the over-the-roaddrivers were, as a practical matter, Kinard's employees and that the changeover toDeaton had no effect upon the basic employee-employer relationship.Of course,the Company's actions meant that the Tupelo to Birmingham runs were eliminatedand were replaced with shorter runs; i.e., peddle runs.Unquestionably, this consti-tuted a change in the terms and conditions of employment of the over-the-road driversbut there is no evidence that their earnings were reduced thereby or that the peddleruns were in fact less desirable than the Birmingham runs.And although Kinarddid not bargain with the Union, he gave the over-the-road drivers-i.e., the employ-ees in the over-the-road bargaining unit-the opportunity to select the peddle runson the basis of their terminal seniority in accord with the provisions of the contract.30In sum, I am of the opinion that a holding that the Company violated its duty tobargain would, as the Board said inTimes Publishing,72 NLRB at 686, "do injusticeand not effectuate the policies of the Act."And here, as in that case, this conclusionis"reinforced" by subsequent events, namely the Company's continued compliancewith all the contract terms, except wages, and its good-faith negotiations with Local667 in February-March 1964, which culminated in a contract wholly acceptable toLocal 667. But even were Ito conclude that Respondent violated its duty to bargain,Iwould recommend that no bargaining order issue, Respondent having, in my opin-ion, expunged the effect of its illegal conduct by its continuing recognition of andsubsequent negotiations with Local 667.d.The General Counsel's contention that Respondent's actions violatedSection 8(a)(3) of the ActCounsel for the General Counsel asserts in his brief that "it is clear . .. thatRespondent's actions in changing its employees' working conditions and rates of paywere motivated by its desire to rid itself of the Union since it felt that it could nolonger operate under the Union."He contends, therefore, that Respondent therebyviolated Section 8(a) (3) of the Act. I cannot agree.The September wage cut, which was the subject of the futile February negotiations,followed Transcon's elimination of the Memphis run which reduced Kinard's revenueby one-third.The Transcon contract was canceled because Transcon was not inter-ested in short-haul business and Kinard believed that the Company's financial situa-tion would improve if it could get a contract with a carrier which could provide morelocal business.This Deaton was able to do, at least in part because of its less-than-truckload rights, and at the time of the hearing in April 1964 there had been someslight improvement in the Company's financial picture.The December wage cut,like the one in September, was motivated only by economic considerations.Oneand probably both cuts were applicable not only to the drivers but also to the office20N.L.R.B. v. Crompton-Highland Mills, Inc.,337 U S. 217, 223-225$°As set forthsupra,in the fall of 1963, Kinard told the employees that he did notbelieve he would have the money to give them their vacation pay in 1964 but would doso if the money was available. Since the contracts expired on January 31, 1964, theamount of vacation pay accruing under them in 1964 was negligible.Of course, whenthe contracts expired, Kinard was under no duty to give the drivers paid vacations butonly to bargain in good faith with Local 667 on the subjectUnder all of the circum-stances, I cannot find that the above statement violated either Section 8(a)(5) or (1)of the Act. KINARD TRUCKINGCOMPANY, INC.465employees, who are apparently nonunion, and to Kinard himself. Finally, and mostconclusive of all, is the fact that Local 667 approved the first wage reduction andin the spring of 1964, agreed to a contract incorporating the lower wage rates.2.The alleged interference, restraint, and coercionAs previously stated, Kinard concluded in November 1964 that he could continuein business only if he could change to a carrier which could provide him with moreshort-haul business.Although Kinard is not peisonally opposed to unions andbargained in good faith with Local 667, the only carrier he could do business withwas Deaton which was having labor troubles.Kinard believed that this meant thathe could make a "deal" with Deaton only if his Company was nonunion.Accordingly, in late October, Kinard told the drivers that he was trying to makea "deal" with Deaton, that they would not be able to work with Deaton and stay inthe Union, and that he thought there would be plenty of work "as soon as we couldget out from under the Union."When there was no indication that the drivers weregetting out of the Union, Kinard took more direct action.As he told Smith andHelms, he "couldn't personally go to the men and ask them to get out of the Unionor tell them to get out of the Union because that would get him into trouble."Hetherefore directed Smith and Helms to take the drivers to dinner and "see about get-ting them out of the Union "At the dinner, Smith and Helms told the men thatKinard said he "was going to have to get out of the Union" to go with Deaton andhad asked Smith and Helms to get the drivers together and see how they felt aboutgetting out of the Union.The drivers were "concerned" about Dock Foreman Maddox, about loss of hos-pital insurance, and a further reduction in pay.They were assured that Maddoxwould not be their foreman, that Kinard would pay the cost of insurance above $8a month, i.e., the amount of the Union dues, and would not cut wages.As a result,the drivers agreed to get out of the Union although they did not in fact do so.Respondent contends that its conduct did not violate the Act because it neitherthreatened reprisals if the drivers stayed in the Union nor promised benefits if theygot out. I cannot agree.Kinard, both directly and through his agents, Smith and Helms, told the driversthat they could not work for Deaton and stay in the Union. Such statements sug-gested, at the very least, that the jobs of union members would be in jeopardy underDeaton.The men also knew that Kinard might have to close down if he did notmake a deal with Deaton whereas he predicted plenty of work as soon as they "gotout from under the Union." Under these circumstances, the drivers could reasonablyconclude that the fact that Kinard was not personally opposed to unions would notprevent him from employing nonunion drivers only if that was the only way he couldstay in business.As the court said inN.L.R.B. v. W. C. Nabors, d/b/a W. C. NaborsCompany,196 F. 2d 272, 276 (C.A. 5), cert. denied 344 U.S. 865, when statementsrelating to job prospects "are made by one who is a part of management, and who hasthe power to change prophecies into realities, such statements whether couched in thelanguage of probability or certainty, tend to impede and coerce employees in theirright to self-organization, and therefore constitute unfair labor practices."Although it is probably true that the decision to transfer Maddox to Birminghamhad been made before the meeting, it was announced when the drivers expressedtheir concern about working under Maddox if there was no union. It is also truethat the drivers were not promised better insurance or higher wages without the Unionbut they were promised the same insurance and wages without, as with, the Union.In short, they were promised that they would not lose their hospital insurancecoverage or have their wages cut by giving up their union representation.There canbe no doubt that Kinard's promises were designed to overcome the employees' reluc-tance to abandon the Union and the announced purpose of the meeting was to causethem to withdraw from it.Cf.Watertown Undergarment Corporation,137 NLRB287, 300.Moreover, as a result of the meeting, the drivers agreed to get out of the Unionalthough it is clear that they did not want to do so.Admittedly, they did not with-draw.But this was not because the reasonable tendency of the statements was notto bring about that result but because Kinard found that he could do business withDeaton even if his employees were union members.The test in such cases is whether the employer engaged in conduct which, it mayreasonably be said, tends to interfere with the free exercise of employee rights underthe Act.N.L R B. v. Wilbur H. Ford, d/b/a Ford Brothers,170 F. 2d 735, 738 (C.A.789-730-66-vol. 152-31 466DECISIONS OF NATIONAL LABOR RELATIONS BOARD6).As the Court of Appeals for the Fifth Circuit pointed out more recently, thequestion to be determined is what interpretation the employees can reasonably giveto the employer's actions and whether from the "listeners'point of view," the state-ments constitute forbidden coercion,threats, or intimidation.Hendrix Manufactur-ing Company, Inc. v. N.L.R.B.,321 F. 2d 100,103-104(C.A. 5).In sum,Iconclude that the undisputed evidence establishes that Respondentthreatened the drivers with loss of employment if they remained members of theUnion,promised them continued employment if they got out of the Union, andpromised them the same hospital insurance and pay rates without,as with, the Union.It follows, therefore,and I find, that Respondent violated Section 8 (a) (1) of the Actby engaging in conduct which, it may reasonably be said, tended to interfere withthe free exercise of employee rights underthe Act.However, the record as a whole makes it clear that the employees were aware thatKinard was not "antiunion"in the usual sense, they continued to work for Kinardeven though they did not withdraw from the Union,and there was no substantialchange in the relationship between Kinard andLocal 667.InTimes Publishing,72 NLRB 676,686, footnote 11, the Board refused to find that certain statementsviolated the Act although"normally" statements of the type made are held to con-stitute a violation.In my opinion,such a conclusion can properly be made by theBoard but,as a Trial Examiner,I am unable to conclude that Kinard's statementsdid not violatethe Act.However, in view of all of the circumstances,it seems to methat their illegal effect was neither as great nor as long-lived as in the usual case.3.The allegation that Respondent violated the Actby engaging in individual bargainingThe complaint also alleges that Respondent, through its agents, Helms and Smith,bargained directly with the employees concerning rates of pay, wages, and other termsand conditions of employment thereby violating Section 8(a) (5) of the Act. I agree.Although Kinard had probably decided before the meeting to transfer Dock Fore-man Maddox, he might have changed his mind.However, when the employeesexpressed concern about working under Maddox if they got out of the Union, Kinardcommitted himself to transferring Maddox and made the transfer one of the "con-siderations" for the employees' agreement to get out of the Union. In any event,Kinard, through Smith and Helms, bargained about a substitute for the hospital insur-ance benefits under the contract and what the wage rates would be in the future.Finally, Respondent was bargaining about the "terms" on which the drivers wouldagree to withdraw from the Union and an agreement was reached in fact when hemet their "terms."That Respondent thereby violated its duty to bargain with the statutory representa-tiveof its employees and no other is too clear to require extensive discussion or cita-tionof authority.Medo Photo Supply Corporation v. N.L.R.B.,321 U.S. 678, 683-684.M. REMEDYI have found that Respondent engaged in conduct which, it can reasonably be said,tended to interfere with the free exercise by its employees of their rights under theAct and bargained with the employees individually about the terms upon which theywould-and did-agree to withdraw from the Union.However, having consideredthe case as a whole, particularly Respondent's continuingcompliance with all of theterms of the contracts except the wage provisions and its subsequent good-faith bar-gaining with Local 667, I conclude that a remedial order is not necessary to effectuatethe policies of the Act.31The purpose of an order isto expungethe effect of illegalconduct and itseems to methat the effect has been sufficiently expunged by laterevents.Accordingly, I find that a remedial order would serve no useful purpose.Cf.Bernhard AltmannInternationalCorporation,137 NLRB 229, 230, footnote 1.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2.Highway and Local Motor Freight Employees, Local Union No. 667, affiliatedwith International Brotherhood of Teamsters, Chauffeurs, Warehousemen & Helpersof America, is a labor organization within the meaning of Section 2(5) of the Act.u I attach no importance to the fact that the employees In fact failed to withdrawfrom the Union because it is immaterial whether Respondent's coercive conduct succeededor failedN.L.RB v.Illinois ToolWorks,153 F. 2d 811, 814(C.A. 7). GLAZER'S WHOLESALE DRUG COMPANY, INC.4673.Theabove-named Union is and at all times material herein has been thestatutory representative of Respondent's employees in two units appropriate for col-lective bargaining:(1) the over-the-road drivers working out of the Tupelo terminal;and (2)the city drivers working out of the Tupelo terminal.4.A preponderance of the evidence on the whole record does not support theallegation of the complaint that Respondent violated Section 8 (a) (3) ofthe Act bychanging the terms and conditions of employment of the drivers in the above units orviolated Section 8 (a) (5) of theAct bydoing so without notice to or consultation withthe Union.5.A preponderance of the evidence supports the allegations of the complaint thatRespondent violated Section 8 (a) (1) ofthe Actby threatening employees with lossof employment if they remained members of the Unionand bymaking promisesconcerning their terms and conditions of employment in order to induce them towithdraw from the Union.6.A preponderance of the evidence supports the allegations of the complaint thatRespondent violated Section 8(a)(5) and(1) of the Act by bargainingwith theemployees concerning their terms and conditions of employment including the termsuponwhich theywould and did agree to withdrawfrom the Union.7.The unfairlabor practices set forth in paragraphs 5 and 6 are unfair labor prac-tices affecting commerce within the meaning of Section 2(6) and(7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact, conclusions of law, and the entirerecord, it is recommended that the Board enter an order dismissing the complaint, asamended.Glazer'sWholesale Drug Company,Inc.andDallas GeneralDrivers,Warehousemen and Helpers Local Union No. 745,affiliated with the International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America.Case No.16-CA-2099.May 6,1965DECISION AND ORDEROn March 5,1965, Trial Examiner Fannie M. Boyls issued her Deci-sion in the above-entitled proceeding, finding that the Respondent hadengaged in certain unfair labor practices and recommending that itcease and desist therefrom and take certain affirmative action, as setforth in her attached Decision.The Trial Examiner further foundthat the Respondent had not engaged in certain other unfair laborpractices alleged in the complaint and recommended that the complaintbe dismissed with respect thereto.Thereafter, the Respondent filedexceptions to the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Fanning, Brown, andJenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions, and the entire record in this case,152 NLRB No. 43.